Rich, J. (dissenting).:
1 dissent. The relief granted in this case is an amendment of the petition and map so as to show that the right in said parcels 969 and 972, proposed to be taken, is the title in fee, except the two portions thereof shown and indicated on the proposed amended map as “ right of way,” which the city, proposed to acquire a right to occupy in perpetuity for the purposes permitted by said chapter 724, “ in so far as the same will not interfere with the right of the owner or owners thereof, their heirs or assigns to pass and repass over the surface of the ground with persons, animals or vehicles.”
The precise question presented is whether the Special Term had jurisdiction or authority to grant the order allowing the amendment in view of the provisions of section 11 of the act (Laws of 1905, chap. 724, as aind. by Laws of 1906, chap. 314) vesting the fee of the whole of parcels 969 and 972 in the city upon the filing of the oaths of the commissioners; I do not think it had. The statute having been strictly followed in all of its requirements, the appellant was divested of her title to all of the land embraced within the pink borders inclosing parcels 969, 972 and 976, and it vested in the city of New York upon and by the filing of the oaths of the commissioners on March 6, 1909. The moment the title vested in the city, the right to compensation for the land so taken, and damages to that portion of which she retained the fee, vested in the appellant and could not thereafter be defeated or reduced by an amendment of the petition or map, nor could the city by such action divest itself of, or revest in the appellant, the fee to such land or any part thereof. (Real Prop. Law [Consol. Laws, chap. 50; Laws of 1909, chap. 52], § 242.) It is immaterial what the city intended to do. Its intention cannot be permitted to' control, in view of the fact made certain by the record. (People ex rel. Johnson v. Whitney's Pomt, 32 Hun, 512; affd., 102 N. Y. 81.) The rights of the parties rest upon what the city did in fact do The petition and map form the record from which the respective *264interests of the parties must be determined (Bell Telephone Co. v. Parker, 187 N. Y. 299, 303), and they establish that, under and by virtue of the legislative act, the fee of the whole of parcels 969 and 972 vested absolutely in the city upon the filing of the commissioners’ oaths, and the right to compensation therefor and damages to remaining land vested absolutely in the appellant at the same time.
It is suggested that there was no necessity for the acquisition of the land divested of all easements therein and rights of way of the appellant for access to her remaining land. The answer is that the question of necessity for the exact land and interest therein acquired by the city was delegated by the Legislature to departments of the city,- and, having been exercised by them, cannot be reviewed or questioned by the courts. (Matter of Fowler, 53 N. Y. 62; Matter of Deansville Cemetery Association, 66 id. 572; Matter of City of New York, 190 id. 357; Matter of Niagara Falls & Whirlpool Railway Co., 108 id. 375, 383; Matter of City of Buffalo, 15 N. Y. Supp. 124; 2 Lewis on Em. Dom. [2d ed.] § 393.) It seems to me that when the Legislature by enactment has said that upon the happening of an event the appellant was immediately divested of the fee to all of' her land which the city announced that it proposed to acquire in fee, courts cannot say by order or otherwise that the fee of such land, or any part thereof, did not pass but is still in her, subject only to an easement, or, if it did pass, that by amendment of the petition and map the city shall be divested of a portion of such land and the fee thereof vested in the appellant, subject to an easement therein by the city. The word “ fee ” has a definite and legal meaning, and is wholly inconsistent with the contention that an easement only in some portion of the land was authorized to be taken, or that as to such portions the appellant was not to be divested of all rights she had therein but was to retain aright of way over it to that portion of her sixty-six acres not taken. (Sweet v. B., N. Y. & P. R. Co., 79 N. Y. 293, 300, 301.) It is clear that the amendment is not authorized by section 23 of the statute. The authority therein given to the court is limited to “any defect or informality,” neither of which forms the basis of the motion to amend. The action of the court in allowing the amendment docs not operate to remedy a “ defect *265or informality,” but an alleged mistake or error on the part of the board of water supply in the petition and map, which changed its intention to acquire an easement or the fee subject to an easement, in part of the land, to the acquisition of the absolute fee thereof. The amendments affect the substantial rights of the appellant, and bring the case within- the rule that amendments of this character apply only to immaterial or clerical errors, or defects not affecting the substantial rights of the parties, and do not permit an amendment having the effect of those allowed in the case at bar. (Matter of New York & W. S. R. R. Co., 89 N. Y. 453; Chester v. Buffalo Car Mfg. Co., 183 id. 425 ; Bohlen v. Met. Elev. R. Co., 121 id. 546.) Under these circumstances I must vote for reversal of the order.
Woodward, J., concurred.
Order' affirmed, with ten dollars costs and disbursements.